Citation Nr: 0723656	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected diabetes mellitus type II, currently evaluated as 
20 percent disabling.

2.  Entitlement to an earlier effective date for service-
connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected diabetes mellitus 
requires the veteran to use insulin and adhere to a 
restricted diet, but does not require him to regulate his 
activities.

3.  The veteran's claim for compensation benefits for 
prostate cancer was received on August 6, 1998.

4.  The earliest date on which entitlement to compensation 
benefits for prostate cancer arose was August 30, 2002.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.120, Diagnostic 
Code 7913 (2006).   

2.  The criteria for an effective date prior to August 30, 
2002 for the grant of service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated February 2007, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to a higher rating for his service-
connected diabetes mellitus type II and an earlier date for 
his service-connected prostate cancer.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claims. 

Although notice of the effective date element was not 
provided to the veteran prior to the initial AOJ decision on 
the claims, the Board also finds that the veteran has not 
been prejudiced by this.  Throughout the course of this 
appeal, the veteran has submitted numerous statements 
addressing the severity of his diabetes mellitus type II and 
the initial onset of his prostate cancer.  Thus, the veteran 
has demonstrated actual knowledge of what he needed to show 
to establish entitlement to the benefits sought.  Moreover, 
the veteran responded to the VCAA notice and informed VA that 
he had no additional information or evidence.  Remanding for 
reconsideration would only delay the veteran's claim.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained all VA Medical Center 
(VAMC) treatment records from August 1997 to December 2006.  
The RO also provided the veteran with VA examinations in July 
2002, April 2004, and July 2005 and obtained a VA opinion 
without examination in September 2004.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

II.  Evaluation of Diabetes Mellitus Type II

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran has been assigned a 20 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  
Under this code, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A higher rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  
Id.  

Analysis

The Board has reviewed the evidence of record, which consists 
of both medical and lay evidence.  The medical evidence 
consists of treatment notes from VAMC Louisville, dated from 
August 1997 to December 2006, and VA examination reports 
dated in July 2002, April 2003, and April 2004.  The lay 
evidence consists of various statements and testimony 
submitted by the veteran.  Upon reviewing this evidence, the 
Board finds that the current evaluation of 20 percent under 
Diagnostic Code 7913 accurately reflects the extent of the 
veteran's disability and that a higher rating is not 
warranted.  

The medical evidence shows that the veteran's diabetes 
mellitus currently requires the use of insulin, but is 
inconsistent as to whether this was the case for the entire 
appeal period.  In a VA examination report, dated in July 
2002, Dr. L.V. stated that the veteran had been insulin-
dependent for a year and a half.  Subsequent treatment 
records, however, indicate that the veteran's diabetes was 
not insulin dependent until later.  In an April 2003 VA Agent 
Orange examination report, T.S., Physician Assistant, 
Certified, reported that the veteran was not currently using 
insulin and that he denied ever taking insulin.  In the April 
2004 VA examination report, Dr. S.S. confirmed that the 
veteran was not currently using insulin to control his 
diabetes but instead was using two oral hypoglycemic agents.  
A VAMC treatment note dated in September 2004 showed that the 
veteran was started on insulin at that time, but the 
physician who prepared that note failed to mention whether 
this was the first time the veteran had been placed on such 
treatment or whether he had been on insulin in the past. 

Regardless of whether the veteran's diabetes required insulin 
for the entire period of this appeal, it is clear that the 
veteran's diabetes is currently insulin dependent.  For 
reasons discussed more fully below however, the overall 
severity of his diabetes does not more closely approximate 
the criteria for the 40 percent rating.  

The medical evidence is unclear as to whether the veteran has 
been placed on a restricted diet because of his diabetes 
mellitus.  According to the April 2003 and April 2004 
examination reports, the veteran told the examiners that he 
was on a diet that restricted his carbohydrate intake.  While 
neither examiner explicitly confirmed that such a diet had 
been physician prescribed, neither provided any indication in 
their reports that the veteran was not on such a diet.  
Moreover, a VAMC nutrition clinic note from March 2004 showed 
that the veteran met with a dietician to discuss his diet.  
The Board finds this to be enough evidence that the veteran 
is on a restricted diet.

The medical evidence does not show, however, that the veteran 
has been medically instructed to regulate or restrict his 
activities due to problems controlling his blood sugar, i.e. 
a regulation of his activities due to diabetes mellitus.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).  To the 
contrary, the medical evidence includes a VAMC nutrition 
clinic note in which a dietician reported that she encouraged 
the veteran to exercise.  In the April 2004 VA examination 
report, Dr. S.S. specifically noted that there were no 
restrictions in the veteran's activities secondary to his 
diabetes.  In numerous VAMC treatment records, healthcare 
providers described the veteran's diabetes as poorly 
controlled, but in none of those did they indicate that the 
veteran had been instructed to restrict his activities.  The 
medical records instead indicate that the veteran's medical 
providers have encouraged him to exercise rather than to 
restrict his activities as would be required for a 40 percent 
rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 20 percent for diabetes mellitus type II.  Also, 
the diabetes mellitus type II and resulting impairment have 
not been shown to be manifested by greater than the criteria 
associated with a 20 percent rating during any portion of the 
appeal period.  Accordingly, a staged rating is not in order 
and a 20 percent rating is appropriate for the entire period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected diabetes mellitus type 
II causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected diabetes mellitus type II 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Earlier Effective Date for Prostate Cancer

Legal Criteria

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge; otherwise, the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2006).  

Analysis

The veteran has claimed, through various written 
correspondence and his RO hearing testimony, that the 
effective date for the award of service connection for 
prostate cancer should be August 6, 1998, which is when he 
filed his claim, rather than June 23, 2004, the date he was 
diagnosed with the disease.  During the course of this 
appeal, the RO granted an effective date of August 30, 2002.  
In correspondence dated in February 2005, the veteran 
expressed his intent to continue with the appeal.  

In a statement dated in August 2004, the veteran explained 
that his prostate-specific antigen (PSA) levels were elevated 
as early as 1998, which was indicative of cancer.  The 
veteran further explained that as his PSA levels continued to 
rise, his primary care physician referred him to a urologist 
in 2003, but the urologist was unable to perform a biopsy 
because of his cellulitis and diabetes.  The veteran stated, 
however, that at his April 2004 VA examination, Dr. S.S. told 
him that his records "strongly indicated" that he had 
prostate cancer since 1999.  

The medical records showed that the veteran was eventually 
diagnosed with adenocarcinoma of the prostate on June 23, 
2004, the date his urologist, Dr. M.A., performed a biopsy 
that confirmed the presence of the disease.  Prior to that, 
in the April 2004 VA examination report, Dr. S.S. concluded 
that although the veteran's PSA levels were elevated a 
definitive diagnosis of prostate cancer could not be 
confirmed.  
 
Once the veteran had been diagnosed, the RO requested an 
opinion from Dr. S.S. as to the onset of the prostate cancer.  
Dr. S.S., in a report dated in September 2004, concluded that 
based on a review of the veteran's medical records, the 
veteran's prostate cancer began sometime in the year 2002.  
Dr. S.S. explained that although the veteran's PSA levels 
were elevated as early as 1997, such elevated levels could be 
explained by a variety of other factors such as prostate 
hypertrophy or prostatitis.  Dr. S.S. reasoned that in 2002 
the veteran's PSA level was greater than 10, which made the 
likelihood much higher that his elevated level was due to 
adenocarcinoma than it would be if the PSA values were in the 
single digits.  Dr. S.S. cautioned, however, that it could 
not be said with certainty that there was prostate cancer 
present prior to the tissue biopsy that confirmed it on June 
23, 2004.  

Based on Dr. S.S.' opinion, the RO granted the veteran an 
effective date of August 30, 2002.  In a November 2004 rating 
decision, the RO explained that on August 30, 2002, the 
veteran's PSA was reported to be 11.10.  This, the RO 
explained, was the earliest date that the veteran's PSA was 
reported to be greater than 10.  

The Board finds that August 30, 2002 is the appropriate 
effective date.  Dr. S.S.' opinion that the prostate cancer 
began in 2002 was based on the PSA values being greater than 
10 during that year for the first time.  The Board has 
reviewed the veteran's medical records and has found no 
record that the PSA value was reported to be greater than 10 
at any time prior to August 30, 2002.  It follows then, that 
the medical evidence shows the veteran had prostate cancer no 
earlier than August 30, 2002.  

Entitlement to service connection requires, among other 
things, a current disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).  The medical 
evidence shows that the veteran's prostate cancer disability 
began no earlier than August 30, 2002.  Because that is the 
date entitlement arose, and because that date was after the 
date of receipt of the claim, then it is the effective date.  
38 U.S.C.A. § 5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) 
(2006).  

Finally, the Board is unable to accept the veteran's 
assertion that because his PSA values were elevated at the 
time he filed his claim that he had prostate cancer at that 
time.  As a layperson he is not competent to diagnose any 
medical because he does not have the requisite medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

1.  An initial rating in excess of 20 percent for service-
connected diabetes mellitus type II is denied.

2.  An earlier effective date for service-connected prostate 
cancer is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


